BAKER, Circuit Judge.
Plaintiff in error was sentenced under an indictment in two counts, one for having in possession and the other for selling intoxicating liquor, in violation of sections 3 and 33 of title 2 of the National Prohibition Act commonly known as the Volstead Act, approved on October 28, 1919.1 Time of committing each offense was laid on the 16th day of January, 1920.
Section 21, title 3, of the Volstead Act, provides that the aforesaid sections “shall take effect and be in force from and after the day when the Eighteenth Amendment of the Constitution of the United States goes into effect.” The Eighteenth Amendment went into effect on the 16th day of January, 1920.
[1] If the computation of time is to be made from and after a specified day, and not from and after the occurrence of an event on that day, then the day must be excluded. Arnold v. United States, 13 U. S. (9 Cranch) 104, 3 L. Ed. 671; United Timber Co. v. Bivens (D. C.) 253 Fed. 968; 4 Words and Phrases, First Series, p. 2987. And this is particularly true in cases of penalties and forfeitures. '
[2] As the sections on which the indictment was founded did not come into effect until the 17th day of January, 1920, no violation of the Volstead Act was stated in either count.
The judgment is reversed, with the direction to quash the indictment.

 41 Stat. 305.